Appeal by the defendant from an order of the County Court, Westchester County (Zambelli, J.), dated March 21, 2007, which, after a hearing, adjudicated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that he was improperly assessed 25 points on the risk assessment instrument for a history of substance abuse and a failure to accept responsibility need not be addressed since there was a sufficient basis to designate him a level three sex offender based upon the 115 points assessed for factors he does not contest (see People v Murphy, 33 AD3d 778 [2006]; People v Lombard, 30 AD3d 573 [2006]). Mastro, J.P., Balkin, Dickerson and Lott, JJ., concur.